NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 7-18-22.
	Claims 102-130 are pending in the instant application.

Election/Restrictions
Claims 102-110, 112, 117-119, 121-130 are allowable. The restriction requirement between species or inventions, as set forth in the Office action mailed on 1-18-22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is hereby withdrawn.  Claims 111 and 116, directed to additional species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sebastian Martinek on 8-8-22.

The application has been amended as follows: 

	In claim 102, line 1, -- in vitro – has been inserted before the comma (“,”); in lines 7 and 17, “such that” has been deleted and replaced with – wherein --; in line 25, “endonuclease” has been deleted and replaced with – endonucleases -- .

	In claim 103, line 3, -- in vitro – has been inserted after “host cell”.

In claim 112, line 4, “and” has been deleted and replaced with – and/or --;  in line 7, “at detectable levels” has been deleted, – annealing – has been inserted before “conditions”, and “that favor annealing” has been deleted.

	Claims 113-115 and 120 have been canceled.

	In claim 129, line 2, “is characterized in that the” has been deleted and replaced with – comprises the following : The --; in line 3, “stretching” has been deleted

Allowable Subject Matter
Claims 102-112, 116-119, 121-130 are allowed.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
8-8-22
/JANE J ZARA/Primary Examiner, Art Unit 1635